Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respesct to the independent claim, no prior art fairly suggests or discloses the limitation set forth on 3/19/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “a first inner sidewall and a second inner sidewall longitudinally extending from the front wall along the body and located between the first outer sidewall and the second outer sidewall; and the bottom panel defining air inlets, the air inlets for providing fluid communication between the storage space in the body and the outside of the body; wherein a second inner sidewall defines an air outlet”, in conjunction with the remaining elements. 
Dependent claims 2-22 are allowably by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (U.S Publication 2021/0400832 A1) – Discloses a tray for accommodating a plurality of electronic components, wherein the tray comprises a body including: a bottom panel; a top panel; a first outer sidewall and a second outer sidewall longitudinally extending along the body and located on respective sides of the bottom panel and of the top panel, a front wall extending a first inner sidewall and a second inner sidewall longitudinally extending from the front wall along the body and located between the first outer sidewall and the second outer sidewall; and the bottom panel defining air inlets, the air inlets for providing fluid communication between the storage space in the body and the outside of the body; wherein a second inner sidewall defines an air outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835